Title: From George Washington to Robert Morris, 14 December 1776
From: Washington, George
To: Morris, Robert



Sir
Head Quarters near Coriells Fery [Pa.] Decr 14th 1776

I have before me your favor of yesterday, and for answer would inform you, that I shall most chearfully cooperate with you in endeavoring to save the Frigate Delaware, and for this purpose shall immediately inclose your Letter to Colo. Cadwallader, with directions for Capt. Alexander, with his Officers and a sufficient number of men to proceed to Phila. without delay in order to carry the Frigate out of your River before the Opportunity is lost, and am with much Esteem & Regard Sir Your most Humble Servant

Go: Washington

